Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 1 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 2 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 3 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 4 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 5 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 6 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 7 of 9
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 8 of 9




                    EXHIBIT "A"
Case 1:19-cv-00233 Document 1 Filed 01/09/19 Page 9 of 9




                    EXHIBIT "B"
